          Case 5:19-cv-02520-NC Document 47 Filed 06/17/19 Page 1 of 5



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 2
       A Limited Liability Partnership
       Including Professional Corporations
 3   STEPHEN S. KORNICZKY, Cal. Bar No. 135532
 4
     MARTIN R. BADER, Cal. Bar No. 222865
     MATTHEW W. HOLDER, Cal. Bar No. 217619
 5   12275 El Camino Real, Suite 200
 6   San Diego, California 92130
     Telephone: 858.720.8900
 7   Facsimile: 858.509.3691
 8   E mail       skorniczky@sheppardmullin.com
                  mbader@sheppardmullin.com
 9                mholder@sheppardmullin.com
10 MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
   MONA SOLOUKI, Cal. Bar No. 215145
11
   Four Embarcadero Center, 17th Floor
12 San Francisco, California 94111
   Telephone: 415.434.9100
13
   Facsimile: 415.434.3947
14 E mail      mscarborough@sheppardmullin.com
               msolouki@sheppardmullin.com
15
     Attorneys for Plaintiff Continental
16 Automotive Systems, Inc.
17
                                    UNITED STATES DISTRICT COURT
18
                              NORTHERN DISTRICT OF CALIFORNIA
19
20 CONTINENTAL AUTOMOTIVE                          Case No. 5:19-cv-2520-NC
     SYSTEMS, INC., a Delaware
21
     corporation,                                  PLAINTIFF’S OPPOSITION TO
22                                                 ADMINISTRATIVE MOTION FOR
                       Plaintiff,                  TRANSFER AND DISTRICT-
23
                                                   WIDE REASSIGNMENT
24            v.                                   PURSUANT TO L.R. 3-2(h)
25
     AVANCI, LLC, et al.,
26
     Defendants.
27
28
                                                                          Case No. 19-cv-2520-NC
     SMRH:4831-4093-4554.3                           PLAINTIFF’S OPPOSITION TO ADMIN. MOTION
                                                         FOR TRANSFER PURSUANT TO L.R. 3-2(h)
           Case 5:19-cv-02520-NC Document 47 Filed 06/17/19 Page 2 of 5



 1            There is simply no basis for certain Defendants’1 request that despite this case
 2 having been assigned to the Honorable Nathanael Cousins in the San Jose Division
 3 since May 10, 2019, that it now be randomly reassigned on a district-wide basis
 4 pursuant to Local Rule 3-2(h). Assignment of this action to the San Jose Division
 5 was initially proper, and it remains proper. Pursuant to the Nokia defendants’
 6 Declination to Magistrate Judge Jurisdiction (Dkt. 46), this case should be
 7 reassigned to a district judge within the San Jose Division.
 8            This case is about Defendants’ refusal to honor their contractual commitments
 9 to license their alleged standard-essential patents on fair, reasonable, and non-
10 discriminatory (“FRAND”) terms and conditions. (Dkt. 1, ¶ 1.) While the fourth
11 through sixth causes of action are brought under the antitrust laws, Plaintiff’s suit is
12 “most definitive[ly]” one seeking an adjudication of Defendants’ FRAND
13 commitments under common law breach of contract and the Declaratory Judgment
14 Act, 28 U.S.C. §§ 2201 and 2202. As such, the “Nature of Suit” is not antitrust, and
15 thus not subject to district-wide assignment.
16            Plaintiff completed the Civil Cover Sheet in full compliance with the
17 Court’s accompanying instructions, and the case was properly assigned to the San
18 Jose Division. Contrary to Defendants’ arguments, Plaintiff’s Civil Cover Sheet
19 was filled out correctly and completely in accordance with the Instructions for
20 Attorneys Completing Civil Cover Sheet Form JS-CAND 44 (see Dkt. 1-1):
21             First, as instructed, Plaintiff checked only one box under “Nature of Suit” by
22 selecting its lead claim and the “most definitive[,]” i.e., “190 Other Contract,” based
23 on Defendants’ breach of their contractual commitments to license their alleged
24 standard-essential patents on FRAND terms.
25            Second, in Section VI (Cause of Action) of the Civil Cover Sheet, Plaintiff
26 specifically listed the applicable U.S. civil statutes (“Sections 1 and 2 of the
27
     1
28       Not all Defendants joined in this Administrative Motion.
                                                   -1-                        Case No. 19-cv-2520-NC
     SMRH:4831-4093-4554.3                               PLAINTIFF’S OPPOSITION TO ADMIN. MOTION
                                                             FOR TRANSFER PURSUANT TO L.R. 3-2(h)
          Case 5:19-cv-02520-NC Document 47 Filed 06/17/19 Page 3 of 5



 1 Sherman Act and Section 16 of the Clayton Act, 15 U.S.C. §§ 1, 2, 26; Declaratory
 2 Judgment Act, 28 U.S.C. §§ 2201 and 2202”) and included a brief description of the
 3 case (“Breach of contract to license standard-essential patents on FRAND terms,
 4 and anticompetitive conduct”) so as to enable the clerk(s) to independently
 5 determine the nature of suit and thus assign the case consistent with the governing
 6 rules.
 7            Third, Plaintiff checked the “San Jose” box in Section IX (Divisional
 8 Assignment) as specifically instructed. Indeed, Section IX was to be left blank only
 9 if “the Nature of Suit is under “Property Rights or Prisoner Petitions or the matter is
10 a Securities Class Action.”
11            All information needed to correctly assign the case was included in the Civil
12 Cover Sheet; nothing was mislabeled or omitted. The (unattributed) Clerk’s
13 representations to Defendants’ counsel that when the “410 Antitrust” Nature of Suit
14 is checked, then the case is assigned district-wide is technically correct, but also
15 completely irrelevant here – the Clerk made no representations as to the “most
16 definitive” Nature of Suit that should have been selected in this particular case.
17 (Mtn. at 2.)
18            Defendants entirely ignore the instructions accompanying the Civil Cover
19 Sheet which explicitly require that only one box for Nature of Suit be selected, and
20 if the case fits more than one, the “most definitive” shall govern – which is precisely
21 what Plaintiff did here. If the Court intended for every case involving any antitrust
22 claim to be assigned on a district-wide basis under Local Rule 3-2(c), without regard
23 to the “most definitive” Nature of Suit, it could and would have so specified. Cf.
24 L.R. 3-7(a) (“If a complaint or other pleading contains a claim governed by the
25 Private Securities Litigation Reform Act…”) (emphasis added).
26            Defendants’ Motion does not fall within the Court’s discretion to order
27 transfer under Local Rule 3-2(h). Defendants purport to bring this Motion under
28 Local Rule 3-2(h) but that rule provides that a Judge “may order” transfer if a case
                                             -2-                       Case No. 19-cv-2520-NC
     SMRH:4831-4093-4554.3                             PLAINTIFF’S OPPOSITION TO ADMIN. MOTION
                                                           FOR TRANSFER PURSUANT TO L.R. 3-2(h)
           Case 5:19-cv-02520-NC Document 47 Filed 06/17/19 Page 4 of 5



 1 “has not been assigned to the proper division” or the “convenience of parties and
 2 witnesses and the interests of justice will be served” by transfer to a different
 3 division. L.R. 3-2(h).
 4            Defendants here make no claim that San Jose is not the “proper division.”
 5 Indeed, General Order 44 specifically provides that with respect to the categories of
 6 suits subject to district-wide assignment (including antitrust), “venue for cases in
 7 these categories shall be proper in any courthouse in this District.” General Order
 8 44, at (D)(3). Defendants thus have no grounds to argue that San Jose is not the
 9 proper division.
10            Tellingly, Defendants also make no representations as to the convenience of
11 the parties and witnesses, or the interests of justice being served by transfer to a
12 different division. That is because San Jose is in fact the proper division, with the
13 parties (and especially the moving party Nokia) having numerous contacts in Santa
14 Clara County, as explained in Plaintiff’s Complaint. (Dkt. 1, ¶¶ 19, 33, 41, 62.) As
15 Defendants make no argument that San Jose is not the “proper division,” but instead
16 simply take issue with the manner in which San Jose was selected by the Clerk in
17 the first instance (which as demonstrated above, lacks merit because this case is not
18 subject to district-wide assignment), Defendants may not request that the Court
19 order a transfer under Local Rule 3-2(h).
20            For all the above reasons, Plaintiff respectfully requests that Defendants’
21 Administrative Motion be denied, and that this case be reassigned to a district judge
22 within the San Jose Division now that Nokia has declined consent as to the
23 originally-assigned Magistrate.
24
25 / / /
26
27 / / /
28
                                                  -3-                        Case No. 19-cv-2520-NC
     SMRH:4831-4093-4554.3                              PLAINTIFF’S OPPOSITION TO ADMIN. MOTION
                                                            FOR TRANSFER PURSUANT TO L.R. 3-2(h)
          Case 5:19-cv-02520-NC Document 47 Filed 06/17/19 Page 5 of 5



 1 Dated: June 17, 2019
 2                              SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 3
 4
                                By              /s/ Michael W. Scarborough
 5                                              STEPHEN S. KORNICZKY
 6                                                  MARTIN R. BADER
                                                 MATTHEW W. HOLDER
 7                                            MICHAEL W. SCARBOROUGH
 8                                                   MONA SOLOUKI
 9
                                                   Attorneys for Plaintiff
10                                          Continental Automotive Systems, Inc.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -4-                        Case No. 19-cv-2520-NC
     SMRH:4831-4093-4554.3                        PLAINTIFF’S OPPOSITION TO ADMIN. MOTION
                                                      FOR TRANSFER PURSUANT TO L.R. 3-2(h)
